     Case 1:20-cv-01247-NONE-EPG Document 30 Filed 03/19/21 Page 1 of 2
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    JAKAN CHAMEL MILLS,                               Case No. 1:20-cv-01247-NONE-EPG (PC)
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    R. CUELLAR, et al.,
16                        Defendants.
17

18          Jakan Mills (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action filed pursuant to 42 U.S.C. §1983. The Court has determined that this case will

20   benefit from a settlement conference. Therefore, this case will be referred to Magistrate Judge

21   Helena M. Barch-Kuchta to conduct a settlement conference on May 27, 2021, at 10:00 a.m. The

22   settlement conference will be conducted by remote means, to be determined at a later date and

23   time. The Court will issue the order detailing the procedures for the settlement conference and

24   the necessary writ in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Helena M. Barch-

27                Kuchta on May 27, 2021, at 10:00 a.m. The settlement conference will be conducted

28                by remote means, to be determined at a later date and time.

                                                        1
     Case 1:20-cv-01247-NONE-EPG Document 30 Filed 03/19/21 Page 2 of 2
1

2          2. The Clerk of Court is directed to serve a copy of this order on the Litigation Office at

3                R.J. Donovan Correctional Facility via facsimile at (619) 671-7566 or via email.

4
     IT IS SO ORDERED.
5

6       Dated:     March 19, 2021                             /s/
7                                                      UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                      2
